Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2019.07.22
                                                                          11:36:40 -05'00'



                  People v. Pepitone, 2019 IL App (2d) 151161



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MARC A. PEPITONE, Defendant-Appellant.



District & No.     Second District
                   Docket No. 2-15-1161



Filed              May 15, 2019



Decision Under     Appeal from the Circuit Court of Du Page County, No. 15-CM-1769;
Review             the Hon. Alexander McGimpsey, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Thomas A. Lilien, and Sherry R. Silvern, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                   and Steven J. Lupa, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              JUSTICE HUTCHINSON delivered the judgment of the court, with
                   opinion.
                   Justices Jorgensen and Schostok concurred in the judgment and
                   opinion.
                                              OPINION

¶1       Following a bench trial, defendant, Marc A. Pepitone, was found guilty of being a child sex
     offender in a public park pursuant to section 11-9.4-1 of the Criminal Code of 2012 (Code)
     (720 ILCS 5/11-9.4-1 (West 2014)) and was sentenced to 202 days in the Du Page County jail.
     Defendant appeals, contending that section 11-9.4-1 is unconstitutional as applied to him
     because it violates the ex post facto provisions of both the United States and Illinois
     Constitutions. Because section 11-9.4-1 does not retroactively apply to defendant, we
     determine that the law does not violate the ex post facto clauses. We thus affirm the trial
     court’s ruling.

¶2                                        I. BACKGROUND
¶3       On May 31, 2015, defendant was charged with one count of being a child sex offender in a
     public park. Defendant waived his right to a jury trial and proceeded to a bench trial on
     September 8, 2015. At trial, the State called Du Page County Forest Preserve Officer Krist
     Schroeder, who testified that he was on duty, in uniform, and in a marked police car in
     Blackwell Forest Preserve, located in Warrenville, on May 31. At approximately 2:40 p.m.,
     while positioned in the preserve’s south parking lot, Officer Schroeder saw a green Ford van
     without a front license plate drive into the parking lot. He ran the registration from the back
     license plate and discovered that the registered owner was a child sex offender. Officer
     Schroeder watched the van park near the restrooms. He then observed a man exit the vehicle
     and enter the restroom. He identified the man as defendant. When defendant exited the
     restroom, he stopped and appeared to read an information sign about the preserve before
     getting back into the van.
¶4       Officer Schroeder testified that defendant then pulled the van alongside his marked police
     car. Defendant asked Officer Schroeder if the fishing was good in the preserve and whether a
     license was needed to fish there. After receiving affirmative answers to both questions,
     defendant stated that he “was going to check the place out” and proceeded farther into the
     preserve toward the boat launching area. Officer Schroeder followed defendant and initiated a
     traffic stop in the boat launch parking lot for a missing front license plate. Defendant provided
     his license, and Office Schroeder noticed that his name matched the van’s registered owner.
¶5       Officer Schroeder testified that a second officer arrived at the scene to assist in arresting
     defendant. After he was arrested and Mirandized, defendant stated that he did not know that he
     was within the forest preserve. Officer Schroeder then testified that there is only one entrance
     for motor vehicles into the preserve and that the entrance has a large, wooden sign that says
     “Blackwell Forest Preserve.” A little farther into the preserve, there is a smaller sign that lists
     the hours of operation. Finally, along the route that motor vehicles must take to enter the
     preserve, there is an information center that provides all of the rules for the preserve.
¶6       On cross-examination, Officer Schroeder testified that, in his incident report, he wrote that
     defendant stated that he did not know that “driving through” a forest preserve constituted being
     “present” there. On redirect examination, Officer Schroeder stated that the information sign
     that defendant appeared to be reading upon exiting the restroom also was marked with the
     words “forest preserve.” Before resting its case, the State introduced into evidence a certified
     copy of defendant’s 1999 conviction of predatory criminal sexual assault of a child.


                                                  -2-
¶7          Defendant moved for a directed finding, arguing that the State had not met its burden to
       prove that he was knowingly within a forest preserve. In denying defendant’s motion, the trial
       court pointed to the circumstantial evidence of the marked police car, the information sign
       bearing the words “forest preserve” in the parking lot, defendant’s conversation with Officer
       Schroeder, and the large, wooden sign saying “Blackwell Forest Preserve” at the entrance for
       motor vehicles. The defense rested without presenting any evidence.
¶8          In its closing argument, the State discussed the statute at issue and its burden to prove that
       defendant was a child sex offender who was knowingly present in a public park. The State
       argued that it proved each element, noting that anyone convicted of predatory criminal sexual
       assault of a child is deemed to be a child sex offender. Defendant’s counsel argued that
       defendant was not knowingly in the preserve.
¶9          The trial court found defendant guilty. In so finding, the court noted that there was no real
       dispute that defendant was a child sex offender and was actually present in the preserve. As to
       whether defendant was knowingly present in the preserve, the court noted all the signage
       identifying the area as Blackwell Forest Preserve and the conversation that defendant had with
       the officer in his marked squad car. The court found that, “in light of the circumstances, I think
       the circumstantial evidence and combined with the direct evidence, is overwhelming that the
       defendant knew he was in a forest preserve.” Finally, the court noted, “I understand the
       argument could be made that perhaps he didn’t know it was a violation of the law; but that is
       not a defense, as the Court is aware.”
¶ 10        Defendant timely filed a motion for a new trial, arguing that section 11-9.4-1 of the Code is
       an unconstitutional ex post facto law. The trial court heard argument on the motion on October
       19, 2015. Defendant’s counsel argued that defendant was not given notice that he would be
       precluded from entering any park or forest preserve when he pled guilty to the offense of
       predatory criminal sexual assault of a child in 1999. Counsel also discussed the factors outlined
       in Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963), for identifying ex post facto laws.
       Counsel argued that a majority of these factors favored a finding for defendant.
¶ 11        The State argued that defendant’s motion would have been more appropriate as a pretrial
       motion to dismiss, and it had proved the elements of the crime as clearly identified in the
       statute. The State further argued that, as the trial court noted in its ruling, ignorance of the law
       is no defense for its violation and that the burden is on defendant, because of his status as a
       child sex offender, to “be aware of the laws affecting child sex offenders including this law that
       he cannot be present in any public park.”
¶ 12        On November 23, 2015, after reviewing the case law presented at the motion hearing, the
       trial court denied defendant’s motion. In denying the motion, the court found that section
       11-9.4-1 is not an unconstitutional ex post facto law, stating, “[b]ased upon the case law the
       Court has reviewed, I don’t find that the *** sex offender restrictions are punitive measures or
       punitive requirements.” The court also found that the State was not required to prove that
       defendant had notice. The court then reaffirmed its ruling and closed the matter.
¶ 13        Defendant timely appealed.1


           1
            On defendant’s motion, this appeal was held in abeyance pending a decision by the Illinois
       Supreme Court in People v. Pepitone, 2018 IL 122034. There, the supreme court remanded a similar
       case to the Third District Appellate Court for consideration of whether the statute in question violated

                                                      -3-
¶ 14                                           II. ANALYSIS
¶ 15       The facts at issue are not in dispute. Section 11-9.4-1 of the Code was enacted in 2011 and
       amended in 2013. See Pub. Act 96-1099 (eff. Jan. 1, 2011) (adding 720 ILCS 5/11-9.4-1); Pub.
       Act 97-698 (eff. Jan. 1, 2013) (amending 720 ILCS 11-9.4-1); Pub. Act 97-1109 (eff. Jan. 1,
       2013) (amending 720 ILCS 11-9.4-1). Defendant pled guilty to predatory criminal sexual
       assault of a child in 1999 and entered the forest preserve in 2015.
¶ 16       Defendant contends that section 11-9.4-1 of the Code violates the ex post facto clauses of
       both the United States and Illinois Constitutions as it applies to him, because he was convicted
       of being a child sex offender well before the statute was enacted. The State maintains that the
       statute does not violate the ex post facto clauses, as it is neither retroactive nor punitive.
¶ 17       “An as-applied challenge requires a showing that the statute violates the constitution as it
       applies to the facts and circumstances of the challenging party.” People v. Thompson, 2015 IL
118151, ¶ 36. All statutes carry a presumption of constitutionality, and courts will uphold
       statutes whenever reasonably possible, resolving all doubts in favor of their validity. People v.
       Stevens, 2018 IL App (4th) 150871, ¶ 15. To rebut the presumption, the party challenging a
       statute must clearly establish that it violates the constitution. People v. Mosley, 2015 IL
115872, ¶ 22. We review de novo whether a statute violates the ex post facto clauses as applied
       to a particular defendant. People v. Higgins, 2014 IL App (2d) 120888, ¶ 19.
¶ 18       Both the federal and state constitutions prohibit the Illinois legislature from passing an
       ex post facto law. U.S. Const., art I, § 10; Ill. Const. 1970, art. I, § 16. Our supreme court has
       interpreted the Illinois ex post facto provision in step with the United States Supreme Court’s
       pronouncements. People v. Cornelius, 213 Ill. 2d 178, 207 (2004). These prohibitions forbid
       the legislature from enacting “any law which imposes a punishment for an act which was not
       punishable at the time it was committed; or imposes additional punishment to that then
       prescribed.” (Internal quotation marks omitted.) Weaver v. Graham, 450 U.S. 24, 28 (1981).
       The ex post facto provisions restrain the legislature “from enacting arbitrary or vindictive
       legislation, and assure[ ] that statutes provide fair warning of their effect.” Cornelius, 213 Ill.
2d at 207. A criminal law is considered ex post facto if it is both retroactive and
       disadvantageous to a defendant. People v. Franklin, 135 Ill. 2d 78, 107 (1990). A law is
       retroactive if it applies to events that occurred before the law was enacted. People v. Brown,
       2017 IL App (1st) 140508-B, ¶ 12 (citing Lynce v. Mathis, 519 U.S. 433, 441 (1997)). A law is
       disadvantageous to a defendant if it criminalizes an act that was innocent when performed,
       increases the punishment for a previously committed offense, or alters the rules of evidence by
       making a conviction easier. People v. Malchow, 193 Ill. 2d 413, 418 (2000).
¶ 19       At the time of defendant’s present conviction, and still today, section 11-9.4-1 of the Code
       provided that “[i]t is unlawful for a sexual predator or a child sex offender to knowingly be
       present in any public park building or on real property comprising any public park.” 720 ILCS
       5/11-9.4-1(b) (West 2014). The term “child sex offender” is ascribed to any person who has
       been convicted of predatory criminal sexual assault of a child. Id. § 11-9.3(d)(1)(i)(A),
       (d)(2)(i). The term “public park” includes a “forest preserve, *** under the jurisdiction of the
       State or a unit of local government.” Id. § 11-9.4-1(a). The first violation of section 11-9.4-1(b)


       the ex post facto clauses as applied to defendant. On June 27, 2018, following that remand, we
       vacated the stay in the present appeal.

                                                    -4-
       is a Class A misdemeanor, and any subsequent violations are Class 4 felonies. Id.
       § 11-9.4-1(d).
¶ 20       Defendant contends that the issue we must determine with respect to retroactivity is
       whether defendant’s status as a child sex offender was attributable solely to conduct that
       predated the enactment of section 11-9.4-1 of the Code. He argues that, because he was
       convicted of predatory criminal sexual assault of a child in 1999, 12 years before the statute
       took effect, the statute is retroactive. Defendant also argues that the statute is punitive as
       applied to him, and he focuses the vast majority of his arguments on discussing the
       Mendoza-Martinez factors. In turn, the State contends that defendant’s status as a child sex
       offender was simply an element of the present crime and that, because the statute was enacted
       well after defendant obtained the status of a child sex offender, it is not retroactive. The State
       maintains that, because the statute is not retroactive, we do not need to discuss the
       Mendoza-Martinez factors to determine whether it is punitive. We agree with the State.
¶ 21       With respect to retroactivity, “[t]he critical question is whether the law changes the legal
       consequences of acts completed before its effective date.” Weaver, 450 U.S. at 31. In Weaver,
       a Florida penal statute revised “gain-time,” time credited to reduce an inmate’s prison term for
       good conduct. The statute was found to be retroactive because it was implemented three years
       after the defendant’s conviction and “attache[d] legal consequences to a crime committed
       before the law took effect.” Id. The Court held that the statute “substantially alters the
       consequences attached to a crime already completed, and therefore changes the quantum of
       punishment.” (Internal quotation marks omitted.) Id. at 33.
¶ 22       Here, however, no additional legal consequences were attached to defendant based solely
       on his 1999 conviction of predatory criminal sexual assault of a child. Rather, defendant’s
       status as a child sex offender was an element of an entirely separate crime, which required that
       defendant commit an additional act. In this case, defendant’s conduct, being present in a park,
       occurred after the enactment of section 11-9.4-1 of the Code. Thus, defendant’s present
       conviction cannot be retroactive.
¶ 23       The State suggests that this conclusion is supported by People v. Owens, 2018 IL App (4th)
170506. We agree. In Owens, the defendant appealed the trial court’s denial of his motion to
       dismiss the charge of failing to register as a sex offender under the Sex Offender Registration
       Act (SORA) (730 ILCS 150/3(a) (West 2016)), claiming that the SORA subjected him to
       double jeopardy. Owens, 2018 IL App (4th) 170506, ¶¶ 7-8. In rejecting the defendant’s
       argument, the appellate court noted that the defendant was not being reprosecuted for the
       underlying offense of criminal sexual assault, which required sexual penetration (see 720 ILCS
       5/12-13 (West 1998)), but rather for the failure to register. Owens, 2018 IL App (4th) 170506,
       ¶ 22. “The State originally charged defendant with criminal sexual assault of which he was
       convicted. *** The State is now prosecuting defendant for his alleged failure to register.
       [Citation.] Obviously, failing to register is a completely different act than sexual penetration.”
       (Emphases in original.) Id.
¶ 24       Although the defendant in Owens pursued a different legal challenge to his conviction, the
       court’s rationale applies to the case at hand. The defendant in Owens claimed that the SORA
       subjected him to double jeopardy because he was being punished twice for the same conduct:
       the initial conviction of criminal sexual assault and the subsequent conviction of failing to
       register as a sex offender. Similarly, here, defendant claims that his present conviction derived
       from the conduct underlying his 1999 conviction. It did not. Defendant’s status as a child sex

                                                   -5-
       offender was merely an element of the present crime. See People v. Coats, 2018 IL 121926,
       ¶ 27 (“A felon’s status is *** a state of being.”). We note that status as an element of a crime is
       not unique to sex offenders. See People v. Leonard, 391 Ill. App. 3d 926 (2009) (holding that
       the armed habitual criminal statute punishes defendants not because of their previous felony
       convictions but rather for a new offense and thus does not violate the ex post facto clauses).
¶ 25       Perhaps more on point is the rationale used by the Seventh Circuit in Vasquez v. Foxx, 895
F.3d 515 (7th Cir. 2018) (en banc). In Vasquez, the court held that Illinois’s residency
       restrictions on child sex offenders that were enacted after the defendants’ convictions, such as
       not living within 500 feet of a child day-care home (720 ILCS 5/11-9.3(b-10) (West 2012)),
       were not retroactive but rather prospective. Vasquez, 895 F.3d at 520. The court reasoned that
       the residency restrictions merely created “new, prospective legal obligations based on the
       person’s prior history” and that a violation of these restrictions constituted an independent
       criminal act occurring after the law’s enactment. (Internal quotation marks omitted.) Id. Thus,
       a child sex offender would be subject to criminal prosecution based not solely on his or her
       status but, rather, on that status in conjunction with the additional act of living within 500 feet
       of a day-care center. Id.; see also United States v. Leach, 639 F.3d 769 (7th Cir. 2011) (holding
       that the federal Sex Offender Registration and Notification Act was not retroactive, because it
       applied only to conduct after its enactment).
¶ 26       Likewise, defendant was not punished here solely because of his status, which undeniably
       was attributed to him based on his conduct before section 11-9.4-1 of the Code was enacted.
       Rather, defendant was punished because of an act he committed nearly four years after the
       statute was enacted. Like the residency restrictions considered in Vasquez, section 11-9.4-1
       created a new, prospective legal obligation—prohibiting defendant from knowingly entering a
       public park. Thus, defendant was not subject to prosecution solely because of his status. He
       was convicted of a crime that required both his status and the additional act of knowingly being
       present in a public park. Because the statute only makes defendant’s status an element of a
       separate crime and does not apply to his conduct before the statute was enacted, it is not
       retroactive.
¶ 27       Having held that section 11-9.4-1 of the Code does not retroactively apply to defendant, we
       need not consider whether the statute is disadvantageous to him. For a law to violate the
       ex post facto provisions, a law must be both retroactive and disadvantageous to a defendant.
       See Lynce, 519 U.S. at 441; Weaver, 450 U.S. at 29; Cornelius, 213 Ill. 2d at 207; Fletcher v.
       Williams, 179 Ill. 2d 225, 230 (1997). Because section 11-9.4-1 of the Code is not retroactive,
       it does not violate the ex post facto clauses.

¶ 28                                      III. CONCLUSION
¶ 29       For the foregoing reasons, we affirm the judgment of the circuit court of Du Page County.
       As a part of our judgment, we grant the State’s request that defendant be assessed $50 as costs
       for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166,
       178 (1978).

¶ 30      Affirmed.




                                                    -6-